DETAILED ACTION
This is the initial Office action for application SN 16/769,352 having an effective date of 03 June 2020 and a Foreign priority date of 08 December 2017 (Japan).  A preliminary amendment was filed on 03 June 2020.  Claims 1-5 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos et al (US 2016/0319214).  

In a first aspect, Dos Santos discloses that the invention provides an oil comprising at least one alkyl aromatic compound of formula (I) [0021] wherein the oil viscosity is lower than 3.0 cSt at 40°C [0020]. In one embodiment of the invention, said oil comprises a viscosity from 1.0 to 3.0 at 40°C [0025].  Applicant discloses in the specification that the kinematic viscosity of the lubricating base oil at 40°C may be 2.0 mm2/s or more and 3.5 mm2/s or less [0020].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Dos Santos discloses that in another embodiment of the invention the oil additionally comprises at least one additive selected from the group consisting of oxidation resistance, thermal stability promoters, corrosion inhibitors, metal deactivators, lubricity additives, and others [0025], in an effective amount within the range of 0.01 to 5% for the corrosion inhibitor, antioxidant and lubricity additives [0060].  
Dos Santos sets forth examples of extreme pressure resistant and anti-wear additives including triphenyl phosphorothionate [0068] and tricresyl phosphate [0071].     
Dos Santos discloses that in another embodiment of the invention the lubricating oil composition contains a hydrocarbon cooling fluid (refrigerant) [0026]-[0027].  
2/s or more and 2.5 mm2/s or less.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2014/0305146).
Dixon discloses low viscosity lubricating oil compositions suitable in applications including a refrigerating machine that utilizes a hydrocarbon based refrigerant [0004].  Dixon discloses that the lubricant consists of (a) at least 85 wt.% of an alkylbenzene compound having an average molecular weight of ≥ 160 g/mol and exhibiting a viscosity of 2.2 to 3.0 centistokes (cSt) at 40°C, or (b) at least 85 wt.% of an alkylbenzene compound having an average molecular weight of ≥ 190 g/mol and exhibiting a viscosity of 2.5 to 3.5 centistokes (cSt) at 40°C [0012].  Applicant discloses in the specification that the kinematic viscosity of the lubricating base oil at 40°C may be 2.0 mm2/s or more and 3.5 mm2/s or less [0020].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
inter alia, tricresyl phosphate [0045].  
Thus the Examiner is of the position that the lubricating oil compositions disclosed in Dixon meet the limitations of the claimed refrigerating machine oil “comprising” a lubricating base oil, a first extreme pressure agent, a second extreme pressure agent, wherein the oil has a kinematic viscosity at 100°C of 0.5 mm2/s or more and 2.5 mm2/s or less.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 8, 2021